Citation Nr: 1742793	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected right hip femoroacetabular impingement with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel
INTRODUCTION

The Veteran had active duty service from September 1999 to April 2000, from February 2002 to January 2003, from November 2003 to November 2004, and from September 2008 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case in order to obtain an adequate VA examination.  In the June 2015 remand, the Board requested that the AOJ afford the Veteran a VA examination in order to determine whether his sleep apnea had clearly and unmistakably existed prior to each of the Veteran's periods of active duty service and whether it was at least as likely as not that the Veteran's current sleep apnea was caused or aggravated by his service-connected right hip disability.  Although he was provided a VA examination in October 2015, the examiner did not provide an opinion regarding secondary causation.  

Additionally, the VA examiner provided a medical opinion regarding the September 1999 to April 2000 period of service, but did not address any other periods of active duty service.  The Board finds that this was inadequate, especially in light of the August 2001 private medical record, which noted that the Veteran was seen in June 1999 for excessive sleepiness, but was unable to undergo testing prior to his deployment.  The private medical records also noted that, the Veteran's weight improved during the deployment, and testing upon his return from deployment showed nonpathologic numbers.  The private medical records further reported that the Veteran returned in August 2001 with symptoms as well as weight gain over the past year.  In addition, the Board notes that the Veteran has asserted that his sleep apnea worsened during service.  As such, all of the Veteran's periods of active duty service are relevant, and a remand is necessary in order to obtain a VA medical opinion which addresses all periods of service and the Veteran's assertions. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should note that the Veteran had four periods of active duty service and has asserted that his sleep apnea worsened over the course of his service.  He has also claimed that his sleep apnea worsened after his service-connected right hip disability inhibited his ability to exercise and caused him to gain weight.  

The examiner should address each of the following questions:

a)  Did the Veteran clearly and unmistakably have sleep apnea prior to his period of active duty service from September 1999 to April 2000?

If so, he or she should state whether there was an increase in the severity of the preexisting disorder during that period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In rendering this opinion, the examiner should address any possible environmental exposures during service.

b)  If the examiner determines that the current disorder did not clearly and unmistakably preexist that period of service or that it was not aggravated therein, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea had its onset during the period of active duty from September 1999 to April 2000 or is otherwise related thereto, to include any environmental exposures. 

c)  Did the Veteran clearly and unmistakably have sleep apnea prior to his period of active duty service from February 2002 to January 2003?  If so, he or she should state whether there was an increase in the severity of the preexisting disorder during that period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In rendering this opinion, the examiner should address any possible environmental exposures during service.

d)  If the examiner determines that the current disorder did not clearly and unmistakably preexist that period of service or that it was not aggravated therein, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea had its onset during the period of active duty from February 2002 to January 2003 or is otherwise related thereto, to include any environmental exposures. 

e)  Did the Veteran clearly and unmistakably have sleep apnea prior to his period of active duty service from November 2003 to November 2004?  If so, he or she should state whether there was an increase in the severity of the preexisting disorder during that period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In rendering this opinion, the examiner should address any possible environmental exposures during deployment, such as smoke, fuel, and/or burning waste and garbage. 

f)  If the examiner determines that the current disorder did not clearly and unmistakably preexist that period of service or that it was not aggravated therein, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea had its onset during the period of active duty from November 2003 to November 2004 or is otherwise related thereto, to include any environmental exposures during deployment, such as smoke, fuel, and/or burning waste and garbage. 

g) Did the Veteran clearly and unmistakably have sleep apnea prior to his period of active duty service from September 2008 to March 2011?  If so, he or she should state whether there was an increase in the severity of the preexisting disorder during that period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In rendering this opinion, the examiner should address any possible environmental exposures during service.

h)  If the examiner determines that the current disorder did not clearly and unmistakably preexist that period of service or that it was not aggravated therein, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea had its onset during the period of active duty from September 2008 to March 2011or is otherwise related thereto, to include any environmental exposures during deployment, such as smoke, fuel, and/or burning waste and garbage. 

i)  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea was caused by or permanently aggravated by his service-connected right hip disability.  In rendering this opinion, the examiner should address the Veteran's contention that his right hip disability inhibited his ability to exercise and caused him to gain weight.  

In rendering this opinion, the examiner should address the August 2001 Unity Sleep Disorder record.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




